Title: From George Washington to Alexander White, 8 December 1799
From: Washington, George
To: White, Alexander

 

Dear Sir
Mount Vernon 8th December 1799

Your favour of yesterday I received this morning. Altho’ the Legislature of Maryland has taken up the business of the Potomack Company upon different ground, than on that which was adopted at the last General meeting of the Stockholders, and less advantageous for them if they could have carried their mode into effect; yet, as my primary wish, is to see the work completed, I rejoice that the means are likely to be obtained which will accomplish this desirable object—and trust that on its progress to this end, there will be no more lingering.
Percieving no object Mr Liston could have in misrepresenting the expression of Mr Stoddard, respecting a site near the Capital; the pre⟨sumption⟩ is—all other considerations apart, that he was ⟨cor⟩rect in the recital. But to the attempt of diverting the followers of the Government from engaging houses in the vicinity of the Capital, Mrs Liston was more pointed, & full than He was. I trust, notwithstanding, that the event will prove that ⟨accomoda⟩tions will be found equal to the ⟨demand⟩ for them, and altho’ (I believe it may be said with truth) that those whose interest it was, most to promote the welfare & growth of the City, have been its worst enemies, yet that matters will still go right.
I should, as yesterday or to day (according to your first intentions) , and at all other times when it is convenient to you, be glad to see you at this place. Being—Dear Sir—with great esteem and regard Your most Obedt Humble Servant

Go: Washington

